Title: To Thomas Jefferson from Timothy Bloodworth, 30 November 1802
From: Bloodworth, Timothy
To: Jefferson, Thomas


          
            Sir
            Wilmington N.C. Novr. 30th 1802.
          
          Permit me to express the gratefull sence of my obligation for the favor you have bestow’d, in the appointment of Collector for the Port of Wilmington. Please to accept my sincere acknowledgment, for this evidence of your indulgence. and rest assured, that I shall endeavor by my conduct, to merit your confidence.
          When I came into Office, I found it in a deranged Situation, the Deputy Collector, and Naval Officer, holding their Offices in their own Chambers, a considerable distance a part. time, and expence, became necessary to reduce the Office to proper order. Some time elapsed, before I received the Books, and papers, of my predecessor. and at present Some of them Still remain in the hands of their Agent, who has not fully compleated the returns for the last year, and one quarter of the present.
          At the request of Mr. Macon, I am enduced to mention to the President, four Gentlemen of reputable characters, to fill the station of commissioners of Bankrupcy. Viz: Joshua Potts, Christopher Dudley, and Caleb D. Howard, Merchants in this Town, and Mr. James Walker, Attorney at Law. Should they meet the approbation of the President, I presume they would perform the duties of the station with fidellity. I beg leave to mention the death of Doctor Peters, surgeons Mate at Fort Johnston, which makes a Vacancy in that office. to Supply that deficiency, I am requested to mention to the President, A Mr. John Griffin, who has heretofore fill’d that office, this Gentleman is a native of Virginia, and nephew to Judge Griffin of Virginia, and also Sam Griffin former Member congress. my short acquaintance with him, prevents me from mentioning his professional abilities, but I am inform’d, he has practised with Success for eighteen months past, and has acquired a knowledge of the disorders incident to the climate.
          With every expression of Esteem, and respect, I have the honor to be, Sir. Your Most Obedient, Most Obliged, and very humble Servant.
          
            Timothy Bloodworth
          
        